Name: Council Decision (EU) 2017/1249 of 16 June 2017 on the conclusion on behalf of the Union of the Agreement between the European Union and the Kingdom of Norway on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund for the period 2014 to 2020
 Type: Decision
 Subject Matter: migration;  cooperation policy;  European construction;  international law;  EU finance;  Europe;  international affairs
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/1 COUNCIL DECISION (EU) 2017/1249 of 16 June 2017 on the conclusion on behalf of the Union of the Agreement between the European Union and the Kingdom of Norway on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund for the period 2014 to 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2) in conjunction with point (a) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2017/479 (2), the Agreement between the European Union and the Kingdom of Norway on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020 (the Agreement) was signed by the Commission on 8 December 2016, subject to its conclusion at a later date. (2) Regulation (EU) No 515/2014 (3) of the European Parliament and of the Council provides that the countries associated with the implementation, application and development of the Schengen acquis are to participate in the instrument in accordance with its provisions and that arrangements are to be concluded on their financial contributions and the supplementary rules necessary for such participation, including provisions ensuring the protection of the Union's financial interests and the powers of audit of the Court of Auditors. (3) In accordance with Articles 1 and 2 of the Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of 6 months after the Council has decided on this Decision whether it will implement it in its national law. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (4); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (5); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Kingdom of Norway on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020 is hereby approved on behalf of the Union (6). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 19(2) of the Agreement, in order to express the consent of the Union to be bound by the Agreement. Article 3 This Decision shall enter into force on the date of its adoption (7). Done at Luxembourg, 16 June 2017. For the Council The President E. SCICLUNA (1) Consent given on 16 May 2017 (not yet published in the Official Journal). (2) Council Decision (EU) 2017/479 of 8 December 2016 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Kingdom of Norway on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund for the period 2014 to 2020 (OJ L 75, 21.3.2017, p. 1). (3) Regulation (EU) No 515/2014 of the European Parliament and of the Council of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa and repealing Decision No 574/2007/EC (OJ L 150, 20.5.2014, p. 143). (4) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (5) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (6) The Agreement has been published in OJ L 75, 21.3.2017, p. 3, together with the decision on signature. (7) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.